Exhibit 10.1

CASH AMERICA INTERNATIONAL, INC.

2011 RESTRICTED STOCK UNIT AWARD AGREEMENT

This Restricted Stock Unit Award Agreement (the “Agreement”) is entered into as
of the 18th day of May, 2011, by and between CASH AMERICA INTERNATIONAL, INC.
(the “Company”) and                                          (“Director”).

W I T N E S S E T H:

WHEREAS, the Company has adopted the Cash America International, Inc. First
Amended and Restated 2004 Long-Term Incentive Plan, as amended (the “Plan”),
which is administered by the Management Development and Compensation Committee
(the “Committee”) of the Company’s Board of Directors (the “Board”); and

WHEREAS, on May 18, 2011, the Committee granted to Director a Restricted Stock
Unit Award under the terms of [Section 11/Section 4 and 9] of the Plan[,
entitled “Outside Directors’ Restricted Stock Units”] (the “Award”); and

WHEREAS, the Award provides for deferred compensation under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”); and

WHEREAS, to comply with the terms of the Plan and Code Section 409A, and to
further the interests of the Company and Director, the parties hereto desire to
set forth the terms of the Award in the Agreement;

NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

  1. Stock Award.

(a) General. Subject to the restrictions and other conditions set forth herein,
the Company hereby grants to Director an award of 1,661 Restricted Stock Units
(“RSUs”). The RSUs represent the unfunded and unsecured promise of the Company
to issue to Director an equivalent number of shares of the common stock of the
Company or its successors (“Common Stock”) at a future date, subject to the
terms of this Agreement.

(b) Grant Date. The RSUs were awarded to Director as of May 18, 2011 (the “Grant
Date”).

 

  2. Vesting.

The RSUs shall vest upon the earliest of: (a) each of the following dates in
substantially equal 25% increments as long as Director serves continuously on
the Board through the applicable vesting date: May 1, 2012, May 1, 2013, May 1,
2014 and May 1, 2015; (b) the date of Director’s death while serving as a member
of the Board; or (c) the date of Director’s termination of service on the Board
at a time when Director has served continuously on the Board (i) for at least
five (5) years as of the time of termination, and (ii) for at least 360 days
from and after the Grant Date. Any RSUs that have not vested shall remain
subject to forfeiture under Section 3 of this Agreement.

 

  3. Forfeiture Upon Termination of Service on the Board of Directors.

Upon Director’s termination of service on the Board for any reason, any RSUs
that are not then vested under Section 2 of this Agreement shall be immediately
forfeited, and Director shall have no rights in such RSUs.



--------------------------------------------------------------------------------

4. Delivery of Common Stock.

(a) General. Except as provided in subsection (b) below, the Company shall
instruct its transfer agent to issue a stock certificate, which evidences the
conversion of vested RSUs into whole vested shares of Common Stock, in the name
of Director within 90 days after the date on which the earliest of the following
events occurs: (i) each of the four (4) annual vesting dates described in
Section 2(a) of this Agreement with respect to the 25% portion of the Award that
corresponds to such vesting date; (ii) the date of Director’s death while
serving as a member of the Board; and (iii) the date upon which Director
separates from service (as defined in Code Section 409A, which includes
terminating membership on the Board and all independent contractor relationships
with the Company and its at least 50%-owned affiliates; “Separation from
Service”) and which is coincident with or after the date Director satisfies the
tenure requirements in Section 2(c) of this Agreement. In the event of
Director’s death before the shares of Common Stock relating to any such vested
RSUs have been issued, such shares will be issued in the name of Director’s
designated beneficiary or, if no beneficiary has been designated, in the name of
Director’s estate (“Beneficiary”). The Company shall not be required to deliver
any fractional shares of Common Stock under the Award, and any fractional share
shall be rounded up to the next whole share.

(b) Deferred Delivery. Director may elect to defer the timing of the payment of
shares of Common Stock evidencing RSUs that are scheduled to vest in accordance
with Section 2(a) of this Agreement on May 1, 2013, May 1, 2014, and/or May 1,
2015, until the later of (i) the date of his Separation from Service, or
(ii) the fifth (5th) anniversary of May 1, 2013, May 1, 2014, or May 1, 2015,
whichever is the applicable date on which the RSUs would otherwise be payable
under Section 4(a)(i) of this Agreement. To be effective, such election must be
made no later than twelve (12) months before the applicable May 1 date on which
the RSUs are scheduled to be paid under Section 4(a)(i) of this Agreement;
provided, if within twelve (12) months after making such a deferral election,
Director has a Separation from Service on or after the date he vests under the
terms of Section 2(c) of this Agreement, such deferral election will be of no
effect. Notwithstanding the foregoing, in the event of Director’s death, the
shares of Common Stock relating to any and all vested RSUs that have been
deferred in accordance with this Section 4(b) will be issued within 90 days
after Director’s death in the name of Director’s Beneficiary.

 

  5. Change in Control

(a) Vesting and Payment. In the event of a Change in Control (as defined below)
while Director is still a director of the Company, the Award shall automatically
accelerate and become 100% vested, and the shares of Common Stock evidencing
vested RSUs shall be delivered to Director within 90 days following the date of
the Change in Control. A “Change in Control” shall mean an event that is a
change in the ownership of the Company, a change in the effective control of the
Company or a change in the ownership of a substantial portion of the assets of
the Company, all as defined in Code §409A, except that 35% shall be substituted
for 30% in applying Treasury Regulations Section 1.409A-3(i)(5)(vi) and 50%
shall be substituted for 40% in applying Treasury Regulations
Section 1.409A-3(i)(5)(vii).

(b) Substitution. Notwithstanding anything set forth herein to the contrary,
upon a Change in Control the Committee, in its sole discretion, may, in lieu of
issuing Common Stock, provide Director with an equivalent amount payable in the
form of cash.

 

  6. Agreement of Director.

Director acknowledges that certain restrictions under state or federal
securities laws may apply with respect to the shares of Common Stock to be
issued pursuant to the Award. Specifically, Director acknowledges that, to the
extent Director is an “affiliate” of the Company (as that term is defined by the
Securities Act of 1933), the shares of Common Stock to be issued as a result of
the Award are subject to certain trading restrictions under applicable
securities laws (including particularly the Securities

 

2



--------------------------------------------------------------------------------

and Exchange Commission’s Rule 144). Director hereby agrees to execute such
documents and take such actions as the Company may reasonably require with
respect to state and federal securities laws and any restrictions on the resale
of such shares which may pertain under such laws. Notwithstanding anything
herein to the contrary and only to the extent permitted under Code Section 409A,
a payment may be delayed to the extent the Company reasonably anticipates that
making the payment will violate federal securities laws or other applicable
laws.

 

  7. Withholding.

Upon the issuance of shares to Director pursuant to this Agreement, Director
shall pay an amount equal to the amount of all applicable federal, state and
local employment taxes which the Company is required to withhold at any time.
Such payment may be made in cash, by withholding from any amounts payable to
Director, or by delivery of shares of Common Stock (including shares issuable
under this Agreement) in accordance with Section 14(a) of the Plan and the terms
of Code Section 409A.

 

  8. Adjustment of Awards.

(a) If there is an increase or decrease in the number of issued and outstanding
shares of Common Stock through the payment of a stock dividend or through any
recapitalization resulting in a stock split, combination or exchange of shares
of Common Stock, then the number of outstanding RSUs shall be adjusted so that
the proportion of such Award to the Company’s total issued and outstanding
shares of Common stock remains the same as existed immediately prior to such
event.

(b) Except as provided in subsection (a), above, no adjustment in the number of
shares of Common Stock subject to any outstanding portion of the RSUs shall be
made upon the issuance by the Company of shares of any class of its capital
stock or securities convertible into shares of any class of capital stock,
either in connection with a direct sale or upon the exercise of rights or
warrants to subscribe therefor, or upon conversion of any other obligation of
the Company that may be convertible into such shares or other securities.

(c) Upon the occurrence of events affecting Common Stock other than those
specified in subsections (a) and (b), above, the Committee may make such other
adjustments to awards as are permitted under Section 5(c) of the Plan.

 

  9. Plan Provisions.

In addition to the terms and conditions set forth herein, the Award is subject
to and governed by the terms and conditions set forth in the Plan, as may be
amended from time to time, which are hereby incorporated by reference. Any terms
used herein with an initial capital letter shall have the same meaning as
provided in the Plan, unless otherwise specified herein. In the event of any
conflict between the provisions of the Agreement and the Plan, the Plan shall
control.

 

  10. Miscellaneous.

(a) Limitation of Rights. The granting of the Award and the execution of the
Agreement shall not give Director any rights to (1) similar grants in future
years, or (2) any right to be retained as a member of the Board or any of its
affiliates or subsidiaries.

(b) Claims Procedure. Any dispute or claim for benefits by any person under this
Agreement shall be determined by the Committee.

(c) Shareholder Rights. Neither Director nor Director’s designated beneficiary
shall have any rights of a shareholder with respect to any shares of Common
Stock until such shares have been issued and delivered to Director or Director’s
designated beneficiary pursuant to Section 4 of this Agreement.

 

3



--------------------------------------------------------------------------------

(d) Severability. If any term, provision, covenant or restriction contained in
the Agreement is held by a court or a federal regulatory agency of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions contained in the Agreement shall remain
in full force and effect, and shall in no way be affected, impaired or
invalidated.

(e) Controlling Law. The Agreement is being made in Texas and shall be construed
and enforced in accordance with the laws of that state.

(f) Construction. The Agreement and the Plan contain the entire understanding
between the parties and supersedes any prior understanding and agreements
between them representing the subject matter hereof. There are no
representations, agreements, arrangements or understandings, oral or written,
between and among the parties hereto relating to the subject matter hereof which
are not fully expressed herein.

(g) Amendments to Comply With Section 409A of the Internal Revenue Code.
Notwithstanding the foregoing, if any provision of this Agreement would cause
compensation to be includible in Director’s income pursuant to
Section 409A(a)(1) of the Code, then, to the extent permitted by Section 409A,
the Company may amend the Agreement in such a way as to cause substantially
similar economic results without causing such inclusion; any such amendment
shall be made by providing notice of such amendment to Director, and shall be
binding on Director.

(h) Headings. Section and other headings contained in the Agreement are for
reference purposes only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of the Agreement or any provision
hereof.

IN WITNESS WHEREOF, the parties hereto have executed the Agreement as of the day
and year first set forth above.

 

CASH AMERICA INTERNATIONAL, INC. By:  

 

DIRECTOR

 

 

4